Marston, J.
We are of opinion that complainant is entitled to the relief prayed for in this case. At the time Archibald Mandigo conveyed the premises levied on to his son Nicholas Mandigo, both knew that Robert Mandigo, the principal, would be unable to meet the note when it should fall due, and the effect of such failure upon the conveyance made was talked of between the parties. There were no such payments made, or responsibilities or obligations assumed by the grantee as would fairly amount to the full value of the land and other property then received by him. That Archibald Mandigo was liable as a surety on the note of his son Robert, and that a portion of such liability would ultimately fall upon him as such surety was well understood: and while a desire to avoid such liability may not have been the sole reason or only consideration for the conveyance made, yet we think it had a material bearing. The grantor was, before this conveyance was made, abundantly able to pay his proportion of the indebtedness, but he so disposed of his real and personal property to his son Nicholas that nothing remained. We are of opinion that such disposition of his property was made to avoid payment of the claim that might and was 'expected to accrue against him as surety as already mentioned.
The decree below should be reversed with costs, and one entered for complainant in accordance with the prayer in his bill.
The other Justices concurred.